

117 HR 952 IH: To amend the Internal Revenue Code of 1986 to suspend for 2020 the recapture of overpayment of advanced premium tax credit.
U.S. House of Representatives
2021-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 952IN THE HOUSE OF REPRESENTATIVESFebruary 8, 2021Ms. Sherrill (for herself and Mr. Suozzi) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to suspend for 2020 the recapture of overpayment of advanced premium tax credit.1.Temporary modification of limitations on reconciliation of tax credits for coverage under a qualified health plan with advance payments of such credit(a)In generalSection 36B(f)(2)(B) of the Internal Revenue Code of 1986 is amended by adding at the end the following new clause:(iii)Temporary modification of limitation on increaseIn the case of any taxable year beginning in 2020, for any taxpayer who files for such taxable year an income tax return reconciling any advance payment of the credit under this section, the Secretary shall treat subparagraph (A) as not applying..(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2019.